1                                                               District Court Judge Marsha J. Pechman
                                                                    Magistrate Judge Brian A. Tsuchida
2

3

4

5

6

7

8
                                 UNITED STATES DISTRICT COURT
9                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
10

11   BANGALLY FATTY,
                                                        CASE NO. 2:17-cv-01535-MJP-BAT
12         Petitioner,
                                                        STIPULATION AND ORDER TO LIFT
13
         v.                                             STAY OF REMOVAL
14
     ELAINE DUKE, Acting Secretary of
15   Department of Homeland Security, et al.
16
              Respondents.
17

18                                                 ORDER
19   The parties having so stipulated and agreed, it is hereby SO ORDERED. The Court’s stay of
20   removal, Dkt. Nos. 40 & 48, is HEREBY LIFTED.
21

22   The Clerk is directed to send copies of this Order to all counsel of record.
23   Dated this 28th day of March, 2019.



                                                           A
24

25

26                                                         Marsha J. Pechman
                                                           United States District Judge
27

28



     STIPULATION AND PROPOSED ORDER - 1
     CASE NO. 2:17-cv-01535-MJP-BAT
